ON MOTION FOR REHEARING
COBB, Judge.
Upon reconsideration of this record pursuant to the state’s Motion for Rehearing, we are persuaded that there was sufficient evidence adduced from which a jury could properly find that the defendant, LaCour, attempted to practice chiropractic without a license. Various witnesses testified that LaCour had applied “structural adjustments” to their bodies— i.e., he manipulated the osseous or bony tissue, as opposed to merely massaging and thereby relaxing muscle tissue. There was also testimony that LaCour told patients that he was adjusting their skeletal systems. It is the intent to manipulate osseous body tissue on order to realign it which is relevant, not the intent to produce an audible click. This question of mental intent is rarely subject to direct proof; instead, such intent must be considered by the jury based on the surrounding circumstances in the case. See Brewer v. State, 413 So.2d 1217 (Fla. 5th DCA 1982), review denied, 426 So.2d 25 (Fla.1983).
We therefore vacate our original opinion herein and affirm the judgment below.
AFFIRMED.
SHARP, C.J., concurs.
COWART, J., dissents without opinion.